Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/20/2020 was filed before the mailing date of the Non-final rejection on 3/12/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
“ A GAP SEPARATING PORTIONS OF A HEAT DISSIPATION LAYER FOR A DISPLAY DEVICE ” .
The disclosure is objected to because of the following informalities: Figure 1 in the Brief description of the drawings should be labeled Prior Art..  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8. 	In claim 2, the phrase “ the heat dissipation layer located in the second portion is connected to the heat dissipation layer located in the peripheral region ” is vague and indefinite since the heat dissipation layer in the first portion is not connected to the heat dissipation layer in the peripheral region.  The peripheral region is on the opposite side to the second portion.
9. 	In claim 16, the phrase “ connecting the heat dissipation layer to the non-display side of the display panel ” is vague and indefinite since the language is confusing since the heat dissipation layer is on the non-display side.
Allowable Subject Matter
10.	Claims 1, 4-15, and 17
11. 	Claims 2, 3, 16, and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination a heat dissipation layer on a non-display side of the display panel and comprising a
driving circuit arranging region and a peripheral region.  The heat dissipation layer
located in at least a part of the driving circuit arranging region is insulated from the heat
dissipation layer located in the peripheral region in claim 1.
 	Disposing a heat dissipation layer on a non-display side of the display panel, wherein the heat dissipation layer comprises a driving circuit arranging region and a peripheral region.  The heat dissipation layer located in at least a part of the driving circuit arranging region is insulated from the heat dissipation layer located in the peripheral region in claim 15.
 	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
13. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see hitp://pair- dkect.uspto.gov. 








AC/March 12, 2022						 /Alonzo Chambliss/ 									Primary Examiner, Art Unit 2897